DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 8/16/2021 has been entered.  Claims 3-6 and 11-20 were previously withdrawn.  Claims 21-23 have been added.  Therefore, claims 1-23 are pending in the current application.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I-III and Species I-III, as set forth in the Office action mailed on 12/3/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I, II, and III is withdrawn.  Claims 3-6, directed to Species II-III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-20, directed to Inventions II-III are withdrawn from consideration because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 11-20 directed to Inventions II-III non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:


In the Claims:
Claims 11-20 are cancelled.

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-10 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the film type package of claim 1, in particular, a base film having a plurality of package areas arranged in a longitudinal direction of the base film, and a plurality of margin areas located between the plurality of package areas; a plurality of package units disposed on the plurality of package areas, respectively; and a plurality of test pads disposed on the plurality of margin areas, the plurality of test pads being adjacent to a first side of each of the plurality of package areas of the base film, wherein each of the plurality of package units comprises: a plurality of first connection pads disposed adjacent to the first side of the corresponding package area; a plurality of second connection pads disposed adjacent to a second side of the corresponding package area, the second side being opposite to the first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al. (U.S. 2009/0153791), Her (U.S. 2007/0235888), Saimen (U.S. 2005/0186702), Cho (U.S. 6,495,768), and Takenaka (U.S. 2011/0292313) disclose a film type package but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL C LEE/Primary Examiner, Art Unit 2871